EXHIBIT 10.55

Domino’s Pizza, Inc.

Independent Director Compensation Schedule

The following table sets forth the compensation received by independent
directors of Domino’s Pizza, Inc.:

 

Compensation Type

   Amount

Annual Retainer

   $48,000 per year

Board of Directors Meeting Fee

   $2,000 per meeting

Committee Meeting Fee

   $1,500 per meeting

Audit Chairperson Retainer

   $20,000 per year

Compensation Committee Chairperson Retainer

   $15,000 per year

Nominating and Corporate Governance Committee Chairperson Retainer

   $10,000 per year

Annual Restricted Stock Grant

   6,250 shares per year